Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview
	On August 24-26, 2021, an interview discussing the claimed invention was held between the applicant’s representative, Mr. Herman Paris, and the examiner.  The examiner appreciates the time and effort in discussing the claimed invention and the amendment to the claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	In the Claims:
	1. (Currently Amended) A method for cleaning a process chamber containing a turntable that receives a plurality of substrates on a single top face along a circumferential direction, the method being performed between a first [[ALD]]film deposition process and a second [[ALD]]film deposition process, the method comprising steps of:
	dry cleaning an inside of the process chamber at a first temperature after the first [[ALD]]film deposition process, thereby removing a previously deposited silicon oxide film inside the chamber deposited by the first [[ALD]]film deposition process while causing metal particles contained in parts of the process chamber to be released therefrom;

	increasing a substrate temperature in the process chamber after stopping the dry cleaning of the process chamber from the first temperature set during the dry cleaning of the process chamber to a film deposition temperature of 760 degrees C or higher in the second [[ALD]]film deposition process;
	removing the metal particles, using activated hydrogen gas and activated oxygen gas, from the parts in the process chamber while supplying the hydrogen gas and the oxygen gas into the process chamber, the hydrogen gas and the oxygen gas being thermally activated at the film deposition temperature of 760 degrees C or higher; 
	coating the parts including the turntable in the process chamberfilm deposition process, by depositing a silicon oxide coating film film deposition process, without a substrate in the process chamber after the removing the metal particles from the parts in the process chamber;
	carrying a substrate into [[a]]the process chamber;
	performing the second [[ALD]]film deposition process by depositing another silicon oxide film on the substrate at the film deposition temperature.

	2. (Previously Presented) The method as claimed in claim 1, wherein the steps of increasing the temperature in the process chamber and activating hydrogen gas and oxygen gas in the process chamber are performed simultaneously.

	3. (Currently Amended) A method for reducing metal contamination performed for cleaning of a process chamber containing a turntable that receives a plurality of substrates on a single top face along a circumferential direction, the method being performed between first film deposition process and a second film deposition process, the method comprising:
	dry cleaning an inside of the process chamber at a first temperature after the first film deposition process, thereby removing a previously deposited silicon oxide film inside the chamber deposited by the first film deposition process while causing metal particles contained in parts of the process chamber to be released therefrom;
	stopping the dry cleaning of the process chamber;
the first temperature during the dry cleaning to of 760 degrees C or higher in the film deposition process, thereby removing metal particles, using activated hydrogen gas and activated oxygen gas, from parts in the process chamber while supplying the hydrogen gas and the oxygen gas into the process chamber, the hydrogen gas and the oxygen gas being thermally activated at the film deposition temperature of 760 degrees C or higher;
	changing the temperature in the vacuum chamber of 760 degrees C or higher in the film deposition process; [[and]]
	coating the parts including the turntable in the process chamber by performing the film deposition process at the film deposition temperature of 760 degrees C or higher without a substrate in the process chamber after the step of changing the temperature in the vacuum chamber for removing the metal particles from the parts in the process chamber;
	carrying a substrate into the process chamber; and
	performing the second film deposition process by depositing another silicon oxide film on the substrate at the film deposition temperature.

	4. (Original) The method as claimed in claim [[1]]3, wherein the first temperature during the dry cleaning is set at a temperature in a range from 600 to 690 ºC 

	5-6. (Canceled)

	7. (Original) The method as claimed in claim 1, wherein the first temperature during the dry cleaning is set at a temperature in a range from 600 to 690 ºC.

8-14. (Canceled)

Please cancel nonelected claims 8, 12-14, nonelected without traverse.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It is well known to remove silicon oxide by dry cleaning as noted in Ogawa et al. (Japanese Journal of Applied Physics article).  It is also well known to use a dry cleaning step to remove silicon oxide prior to atomic layer deposition as noted in Tanaka (2012/0068246).
In addition, it is also well known to remove metal particles by using oxygen and hydrogen plasmas as noted in Shoeb et al. (Journal of Vacuum Science and Technology A article).  It is also well known to remove metal particles using a hydrogen plasma prior to deposition as noted in Korner et al. (Surface and Coatings Technology article).
Additionally, it is well known to dry cleaning a process chamber with dummy processing during a seasoning process as noted in Miya et al. (2004/0166598).  It is also well known to utilize dry cleaning and a hydrogen plasma in a cleaning process prior to deposition as noted in Su et al. (2010/0047954).
Lastly, it well known that temperature has an effect in a seasoning process for a reactor chamber after a cleaning process as noted in Zhou et al. (Journal of Vacuum Science and Technology A article).  However, the prior art references fail to teach using dry cleaning to remove silicon oxide and to release metal particles and a hydrogen and oxygen activated at an increased temperature of the latter.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        08/26/2021